DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election filed April 2, 2021 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-10, 17, 20-22, drawn to a method of treating exhausted tumor infiltrating lymphocytes (TILs) from a tumor.
	Additionally, Applicant has elected the species of the invention in which the one or more agents that increase peroxisome proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity is rosiglitazone, in which the exhausted TILs from the tumor are characterized as exhibiting each of sustained PD-1 expression, sustained LAG-3 expression, sustained Tim-3 expression, reduced mitochondrial mass, and reduced PGC1 expression, in which the TILs are further contacted with each of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody, and in which the tumor is a melanoma.
Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 

2.	Claims 1-22 are pending in the application.  Claims 11-16, 18, and 19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 2, 2021.

3.	Claims 1-10, 17, and 20-22 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosure filed November 21, 2018 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement filed lists a Search Report.  The listing of the 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed February 8, 2021 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the exhausted TILs from the tumor are characterized as exhibiting any one or more of sustained PD-1 expression, sustained LAG-3 expression, sustained Tim-3 expression, reduced mitochondrial mass, and reduced PGC1 expression and/or in which the TILs are further contacted with one or more of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody.


Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of an earlier filed provisional application is acknowledged.  
However, claims 1-10, 17, and 20-22 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application (i.e.,. PCT/US2017/035928), namely June 5, 2017.

Specification
7.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is CellTrace™; see, e.g., page 25 (line 10) of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Objections
8.	Claims 17 and 20-22 are objected to as being drawn in the alternative to the subject matter of a non-elected species of the invention.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 1-10, 17, and 20-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-10, 17, and 20-22 are indefinite for the following reasons:
The claims are drawn to a method that is intended for use in treating exhausted tumor infiltrating lymphocytes (TILs), but what are “exhausted” TILs and what effect must be achieved when practicing the claimed invention to “treat” exhausted TILs?  The terms used by the claims are not expressly defined by the specification.  Then, while according to claim 6 and/or according to the specification “the TILs from the tumor include exhausted tumor infiltrating T-cells, such as those having sustained expression of PD-1, sustained expression of LAG-3, sustained expression of Tim-3, reduced mitochondrial mass, reduced expression of PGC1, or combinations thereof” (page 2, lines 13-16), it is not clear how one should assess whether TILs from a tumor exhibit any of these characteristics because it is not evident relative to which standard a comparison should be made.  For example, how might it ever be known if the TILs from a tumor exhibit “reduced” mitochondrial mass when it is not evident relative to what standard the comparison must be made?  As another example, how might it ever be known if the TILs from a tumor exhibit “reduced” expression of PGC1 when it is not evident relative to what standard the comparison must be made?  Then, how should it be determined that TILs from a tumor exhibit “sustained” expression of any one or more of PD-1, LAG-3, and Tim-3?  Relative to what time point is it to be determined if TILs from a tumor continue to 
Turning to a different issue, the TILs are “from” a tumor; so it is understood that the cells are isolated (or removed) from a tumor.  What then is the purpose of practicing the claimed invention?  Why would one ever seek to “treat” TILs from a tumor?  Are the cells to be used in a particular manner following the treatment?  
Here Applicant is reminded that M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and that includes the requirements for patentability set forth under 35 U.S.C. § 101.1  Again, the claims are drawn to a method that is intended for use in “treating” TILs from a tumor, not the TILs in a tumor and not the TILs in a tumor in a cancer patient.  What then is the specific and substantial asserted utility or a well-established utility of the claimed invention?  What is the point of “treating” TILs from a tumor using an agent that acts to increase proliferator-activated receptor gamma coactivator 1-alpha (PGC1) activity in the TILs?
What effect must be achieved in “treating” the TILs from a tumor in the manner according to the claims?  Notably the claims recite that the method comprises contacting TILs from a tumor with “an effective amount” of one or more agents that increase proliferator-activated receptor gamma coactivator 1-alpha (PGC1), but what is this amount, what is the effect that must be caused, and how should the amount necessary to achieve that effect be determined when it is not clear how or why the invention is ) activity?  If so, relative to what standard of comparison must it be determined when an amount of an agent is an amount that is effectively used to cause this increased activity?  Even if it were known what standard of comparison should be used, how should it be determined if TILs contacted with an agent exhibit increased PGC1 activity?  What is this activity?  How is it measured so as to be compared to the level of PGC1 activity in a standard to be used in drawing the comparison?
Here it seems appropriate to remind Applicant that the metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  In this case it is not evident what therapeutic effect the agent must have upon the TILs and in general the various endpoints and extents that define an “effective” treatment are of a more conditional or qualitative nature.  So, whatever the expected or desired effect that must to be achieved in practicing the claimed invention as intended, unless it is more particularly defined, any reading of the instant claim would be highly subjective.  Accordingly, it is submitted that the claims fail to delineate with the requisite clarity and particularity the metes and bounds of the subject matter that is regarded as the invention so as to permit the skilled artisan to know or determine infringing subject matter2.
	Further complicating the determination of the metes and bounds of the subject matter that is encompassed by the claims and/or which is regarded as the invention, according to claim 2, which depends from claim 1, the step of contacting comprises either one or a combination of:  (a) incubating the TILs from a tumor with the one or more agents or (b) administering the one or more agents to a subject with a tumor.3  It is however unclear what process it is that combines incubating the TILs from a tumor with the one or more agents and administering the one or more agents to a subject with a tumor.  What 4 refers the same or different from the “effective amount” of the one or more agents to which the preceding claims are directed?  What effect must be achieved if the invention is practiced by incubating the TILs from a tumor with the one or more agents?  What effect must be achieved if the invention is practice by administering the one or more agents to a subject with a tumor?  Are the effects the same or different?
Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Turning to claim 3, which depends from claim 1 and recites, “wherein the method is partially performed ex vivo”, it is unclear what this means.  How it is that one may only partially perform the step of incubating TILs from a tumor with an agent or agents ex vivo?  Would not the step necessarily be practiced using TILs isolated from a tumor and would this step not necessarily have to be described as “ex vivo”?  It does not appear to make sense to describe the process or the step taken as being “at least partially performed ex vivo”.  Nevertheless it cannot be ascertained to what extent the method is at least ex vivo as recited.  The specification does not appear to define the term “partially”; nor does it appear to provide any guidance as to how one should determine the requisite extent to which the method claimed must be practiced ex vivo.  For these reasons it is submitted that the claim is vague and indefinite and fails to clearly and particularly point to the subject matter that is regarded as the invention because the interpretation of the claim would be largely subjective in nature – and therefore the metes and bounds of the subject matter that is encompassed by the claim may vary considerably depending upon one’s perspective.  
Turning to claim 4, which depends from claim 1 and recites, “wherein the method is partially performed in vivo”, it is not understood how this would be possible at all, since according to claim 1 the method comprises contacting TILs from a tumor with an agent or agents, and it is not clear how it might be possible to only do so partially.  Nevertheless it cannot be ascertained to what extent the method is at least “partially” performed ex vivo as recited.  The specification does not appear to define the term “partially”; nor does it appear to provide any guidance as to how one should determine the requisite extent to which the method claimed must be practiced in vivo.  For these reasons it is submitted that the claim is vague and indefinite and fails to clearly and particularly point to the subject matter that is regarded as the invention because the interpretation of the claim would be largely subjective in nature – and therefore the metes and bounds of the subject matter that is encompassed by the claim may vary considerably depending upon one’s perspective.  
	Addressing claims 7-9, the claims are directed to “anti-CD3” and “anti-CD28”, but what are these?  Are they antibodies that bind to CD3 or CD28?  The claims are further directed to “combinations” of IL-2, “anti-CD3”, and “anti-CD28” but what are these?
	It is suggested, if deemed appropriate, that this latter issue may best be remedied by amending claim 7, for example, to recite, “wherein said method further comprises contacting the TILs from the tumor with one or more of IL-2, an anti-CD3 antibody, and an anti-CD28 antibody”.  It follows that claim 8 may be canceled or amended to recite, “wherein said method further comprises contacting the TILs from the tumor with IL-2, an anti-CD3 antibody, and an anti-CD28 antibody”; and claim 9 should then be amended to recite, “wherein the anti-CD3 antibody and the anti-CD28 antibody are attached to a 
	Claim 10 recites, “wherein the from a tumor TILs […]” and this recitation renders the claim indefinite because it cannot be ascertained how it should be read.  What does this mean?
	Claim 22 is indefinite because it is punctuated with a period following the recitation “troglitazone” and again at the end of the claim.	
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and 
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention5.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

11.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 1-10, 17, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a method of treating exhausted tumor ) activity.  In general the agent to which the claims are directed is described by its function alone; and whatever it may be, it need not be composed of any particular material or have any particular structure or function by any particular mechanism to cause an increase in an activity of PGC1in the TILs that are contacted with the agent.  It is only according to claim 22 that it is a known small molecule compound, namely rosiglitazone6, which is apparently a member of a family of related compounds presumably sharing some structural similarity.  This family and its members are more termed “thiazolidinediones (TZDs)” and apart from rosiglitazone, its members apparently include pioglitazone, rivoglitazone, and troglitazone.7  These particular compounds are known agonists of PGC1, which act by binding to PGC1 to induce heterodimerization of PGC1 with the 9-cis retinoic acid receptor (or retinoid X receptor (RXR)) and the heterodimer, one formed, binds to DNA to act as a transcription factor to regulate the expression of a number of different genes.  Although the specification describes rosiglitazone, along with other TZDs that are to be used in practicing an embodiment of the disclosed invention (i.e., pioglitazone, rivoglitazone, and troglitazone), the claims are not limited to a method that uses any of these8; rather the claims directed to any of a plurality of materially, structurally, and mechanistically disparate “agents”, which are only described as functioning to increase PGC1 activity.  Notably it is not evident which activity of PGC1 must be increased by the agent that is suitably and effectively used in practicing the claimed invention, but given the intended use of the claimed invention, it is apparent that whichever activity of PGC1 that must be increased by the agent must be an activity that results in the effective treatment of exhausted TILs; and in light of the disclosure at page  must be an agent that “restores” TILs.  It is however not clear just what properties the “restored” TILs must have; yes, it would seem that the cells are no longer “exhausted”, but it would appear that the specification only describes the conversion of exhausted TILs to restored TILs as being a transformation indicated by a relatively increased expression of PGC1.9  The problem is that it cannot be predicted whether any given “agent” (e.g., small molecule compound) can be used to cause a relatively increased expression of PGC1 in TILs from a tumor (as compared to the level of expression of PGC1 in the cells before treatment with the agent).  Furthermore, although the specification describes rosiglitazone, as well as pioglitazone, rivoglitazone, and troglitazone, it is not apparent how or why any of these particular compounds should ever be regarded as reasonably representative to the genus of “agents” as a whole to which the claims are directed.  Again the “agent” need not be composed of any particular material or have any particular structure; and although it must somehow act to cause an increase in the level of expression of PGC1 and/or an increase in the activity of PGC1 in TILs (as compared to untreated TILs), whatever it is, the agent need not do so by any one particular mechanism (e.g., it need not bind to PGC1 and promote binding of PGC1 to RXR).  It follows then that none of the TZDs named by the specification (i.e., rosiglitazone, pioglitazone, rivoglitazone, and troglitazone) are reasonably considered representative of the genus of “agents” that is to be used in practicing the claimed invention to achieve the claimed objective.
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with the requisite clarity and particularity at least a substantial number of the materially, structurally, and mechanistically disparate “agents” that “increase PGC1 activity in TILs contacted with the agents and which are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.  A description of what a material does, rather than of 
While the written description requirement can by satisfied without an actual reduction to practice, the disclosure of a catalog of potentially effective substances that might be found to be useful in practicing the claimed invention does not fulfill the written description requirement.  Recognizing that the claims are drawn to a method comprising administering to a patient an unspecified substance having the ability to cause an increase PGC1 activity in TILs, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, i.e., the ability to cause an increase PGC1 activity in TILs, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding an “agent” that has the ability to “increase PGC1 activity in TILs; without such an agent, it is impossible to practice the invention.
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “agents” that might be used in practicing the claimed invention by screening widely varying substances composed of various materials and/or having disparate structures to determine which, if any, are capable of causing an increase in some PGC1 activity in TILs, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “agents” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to finish the inventive process by performing additional experiments or studies to determine the identity of a substance that acts to cause an increase PGC1 activity in TILs and which can be used as an agent in practicing the claimed invention as intended.
	To be clear, it cannot be presumed a priori that just because rosiglitazone causes increased PGC1 expression in TILs incubated with this compound that any other compound, even one that may structurally resemble rosiglitazone, will also be found to cause this same effect.  The identity of an “agent” that is capable of causing increased  expression in TILs contacted with the agent must be empirically determined.10
Here Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Applicant is further reminded that “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
	“Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the one or more “agents” that increase PGC1 activity in the TILs, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 1-10, 17, and 20-22 are rejected under 35 U.S.C. 112(a) as failing to 
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice11), it cannot be practiced without undue experimentation.
Then, while claim 22 is directed to a particular agent, namely rosiglitazone, claims 20 and 21 are more broadly directed to any of a genus of “agents” described only as “PGC1 agonists” or more particularly as members of a family of compounds known as “thiazolidinediones” or TZDs.  However, in this instance, given the disclosure, it is submitted that the specification does little more than state a hypothesis that any given PGC1 agonist or any TZD is effectively used to increase PGC1 activity in the TILs and is suitably used in practicing the claimed invention to achieve the claimed objective and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth. 
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify a substance that is capable of causing increased PGC1 activity in TILs and/or which acts an agonist of PGC1, which is suitably used in practicing the claimed invention to achieve the claimed objective; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
Turning to other issues, it is noted that the TILs from the tumor are not necessarily TILs from a tumor in a human and might be TILs from a tumor occurring in any animal, but it cannot be presumed that rosiglitazone, for example, or any other known agonist of PGC1 will be found effective to “treat” exhausted TILs from a tumor occurring in any 12  A mouse, for example, is not a human; and a dog is not a mouse.  In general it should not be expected that the cells isolated from a tumor occurring in one animal should exhibit the same properties as cells isolated from a tumor occurring in another different animal.  Moreover, rosiglitazone may not bind to the PGC1 polypeptides expressed by any and all animals and may not act as an agonist thereof to cause an increase in the level of activity of the protein13; and it follows that rosiglitazone may not be effectively used to “treat” exhausted TILs in any given animal.  
Then, while the specification appears to only describe experiments in which rosiglitazone was used to treat mice bearing melanomas, the claims are drawn more broadly to methods that involve the use of any “agent” that is known or found to be capable of causing increased PGC1 activity in TILs and/or which is suitably and effectively used to “treat” exhausted TILs.  These agents include rosiglitazone and other similarly structured compounds (i.e., compounds that are collectively referred to as  thiazolidinediones (TZDs)), but the agents are not limited to any of these particular compounds.  Notably it is understood that despite the similarities between rosiglitazone and other TZDs (e.g., pioglitazone, rivoglitazone, and troglitazone), these compounds are not functionally equivalent to one another.  For example, as Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36) reports, it was found that rosiglitazone and pioglitazone are not equivalents; see entire document (e.g., the abstract).  Bunt et al. teaches that pioglitazone at either concentration tested in combination with gemcitabine was not more effective than gemcitabine alone, which suggests that pioglitazone does not have an effect on tumor progression in vivo, but the use of rosiglitazone in combination with gemcitabine led to significantly reduced tumor growth (see, e.g., page 228).  This report strongly suggests then that it cannot be presumed a priori that any given TZD or any other type of compound acting as an agonist of PGC1 will be found to be suitably used in practicing the claimed invention, especially not if the rosiglitazone acts to inhibit tumor growth by altering the tumor microenvironment to cause an increase in the ratio of tumor  is capable of causing the effects observed upon treating tumors with rosiglitazone (so as to be used in practicing the claimed invention).  As this is the case, it is evident that the disclosure is not reasonably commensurate in scope with the claims.  Bunt et al. teaches that pioglitazone, even though it is structurally similar to rosiglitazone and has been described as an agonist of PGC1 is not effectively used to achieve the same effects that are observed upon treating tumors with rosiglitazone.  The specification only discloses the use of rosiglitazone in experiments; not shown is the use of pioglitazone.  Therefore, although the claims recite the agent is pioglitazone, there is no factual evidence to counter the indications of Bunt et al. that pioglitazone cannot be used to inhibit tumor growth and this suggests it most likely will be found that pioglitazone is not effectively used to “treat” exhausted TILs (since unlike rosiglitazone pioglitazone does not appear to be capable of causing an increase in the CTL:Treg ratio in tumors).  It follows that if pioglitazone cannot be used to inhibit tumor growth by “treating” exhausted TILs then it cannot be presumed that any other TZD or any other type of agonist of PGC1 is suitably and effectively used in practicing the claimed invention to achieve the claimed objective.   
Then, if the objective of practicing the claimed invention were to treat cancer (i.e., to inhibit the growth of tumors), it is aptly noted that Cellai et al. (Br. J. Cancer. 2006 Oct 9; 95 (7): 879-88) has reported that rosiglitazone can have very different effects upon different neuroblastoma cells; see entire document (e.g., the abstract).  Cellai et al. teaches rosiglitazone is an agonist of peroxisome proliferator-activated receptor  (PPAR) and that even though both neuroblastoma cell lines used express PPAR it was found that treatment of these different cell lines with rosiglitazone causes substantially different effects (see, e.g., the abstract).  Cellai et al. suggests that their results indicate that the observed differences are likely due to the occurrence of a markedly lower amount of inactive phosphorylated PPAR in the cell line that is less sensitive to the treatment (see, e.g., the abstract).  These results indicate that it cannot be presumed that treating any given tumor with rosiglitazone will produce the same results regardless of the type of 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1, 2, 6, 7, 1014, and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36).
	The claims are herein drawn to a method comprising administering to a subject with a tumor an amount of rosiglitazone and then contacting the TILs ex vivo with an anti-CD3 antibody.
	Bunt et al. teaches administering to subjects with tumors an effective amount of rosiglitazone in combination with gemcitabine to reduce tumor growth in the subjects; see entire document (e.g., the abstract; pages 227 and 228; and Figure 1 at page 228.  Bunt et al. teaches the treatment results in a decrease in the number of T regulatory (Treg) cells in the tumors in the subjects, while causing an increase in tumor infiltration of CD8+ cytotoxic T lymphocytes (CTLs) (see, e.g., page 232).  Bunt et al. suggests then that the results of their study indicates the treatment significantly alters the intratumoral lymphocyte populations to skew the ratio of effector cells to regulatory cells toward more favorable numbers (see, e.g., page 232).  Bunt et al. teaches contacting TILs isolated ex vivo following the administration of rosiglitazone to the subjects with an anti-CD3 antibody; see, e.g., Figure 4 at page 233.
	Notably the invention, as claimed, is intended for use in “treating exhausted infiltrating lymphocytes (TILs)”, and although Bunt et al. does not describe the TILs that are treated as being “exhausted”, per se, because the growth of tumors in the subjects treated with rosiglitazone was more inhibited following the treatment (as compared to the growth of tumors in subjects not treated with rosiglitazone), it must be presumed that the prior art’s method, which is materially and manipulatively indistinguishable from the claimed invention, achieves the effects that are produced by practicing the claimed invention.  This is reasonable since it is fully expected that administering rosiglitazone to the subjects with tumors will result in contacting exhausted TILs in the tumors of the subjects and that upon contacting the TILs in the tumors of the subjects rosiglitazone must necessarily act to “treat” the exhausted TILs.  Here it is aptly noted that it cannot be ascertained what effect must be actually be achieved by practicing the claimed invention as it is intended for use; and moreover it is unclear what effect must be caused by contacting exhausted TILs with rosiglitazone.  Therefore it is submitted that it cannot be fairly argued that any effect produced by the practice of the method of the prior art is not the effect that is achieved by practicing the claimed invention as it is intended for use or that the effect upon exhausted TILs is somehow different that produced by practicing the claimed invention.  Besides, although the claims recite the claimed method is to be used for “treating exhausted infiltrating lymphocytes (TILs)”, despite the fact that it is unclear what effect must be produced, such a recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.  M.P.E.P. § 2111.02 states:  

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

In this instance, particularly because it is not clear what effect must be produced when the claimed invention is used as intended to “treat” exhausted TILs, it reasonable to 
	With regard to claim 6, although the prior art does not expressly teach the exhausted TILs contacted with rosiglitazone exhibit “sustained” expression of PD-1, LAG-3, and/or Tim-3, “reduced” mitochondrial mass, and/or “reduced” expression of PGC1, it is reasonably presumed that the exhausted TILs exhibit these properties because there is no reason to think otherwise.  If exhausted TILs have such properties, then the exhausted TILs in the subjects with tumors, as described by the prior art, should have those same properties.  Even so, Applicant is duly reminded that the Office does not have the facilities or resources for examining and comparing the “exhausted TILs” to which the claims are directed to those that existed in the tumors described by the prior art in order to establish that the claimed invention and the method of the prior art are not the same.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

Claim Rejections - 35 USC § 103
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
19.	Claims 1-8, 1015, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Curr. Oncol. Rep. 2012 Oct; 14 (5): 468-74) in view of Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36).
	The claims are herein drawn to a method comprising harvesting TILs from a tumor of a subject, contacting the TILs with rosiglitazone, expanding the TILs contacted with rosiglitazone by culturing the cells in the presence of IL-2 and/or an anti-CD3 antibody, and administering the expanded TILs to the subject, wherein the tumor is a melanoma.
	Lee et al. teaches adoptive cell therapy using tumor-infiltrating lymphocytes (TILs) is arguably the most effective treatment for patients with metastatic melanoma; see entire document (e.g., the abstract).  Lee et al. teaches the TILs are harvested from the tumor in a subject and placed in culture; see, e.g., page 469.  Lee et al. teaches the cells are tested for T cell phenotype and reactivity to autologous tumor cells and expanded ex vivo in the presence of IL-2 and an agonistic anti-CD3 antibody (page 469) before being infused back into the subject (see, e.g., Figure 1 at page 469).  Lee et al. teaches the cells prepared for infusion into the subject are contacted with an antibody that binds to CD28 (see, e.g., page 470).  Lee et al. suggests that it would be of interest to assess the 
	Lee et al. does not expressly teach incubating (culturing) the TILs harvested from a tumor in the presence of rosiglitazone.
	These deficiencies are remedied the teachings of Bunt et al.
	Bunt et al. teaches that which is set forth in the above rejection of claims 1, 2, 6, 7, 10, and 20-22 under 35 U.S.C. 102(a)(1).
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have prepared TILs for use in adoptive cell therapy of melanoma in a subject, as suggested by Lee et al., by harvesting TILs from a tumor of a subject, contacting the TILs with rosiglitazone in order to skew the population of cells toward a relative excess of effector cells (e.g., CTLs) and diminish the number of suppressive Treg cells, expanding the TILs contacted with rosiglitazone by culturing the cells in the presence of IL-2 and/or an agonistic anti-CD3 antibody, and administering the expanded TILs to the subject.  This is because, as discussed in the above rejection of claims under 35 U.S.C. 102(a)(1), Bunt et al. teaches the results of a study in which subjects with tumors were treated using rosiglitazone in combination with gemcitabine suggest that rosiglitazone acts to reduce tumor growth in the subjects by causing a decrease in the number of T regulatory (Treg) cells in the tumors in the subjects, while at the same time causing an increase in tumor infiltration of CD8+ cytotoxic T lymphocytes (CTLs), which in effect skews the population of TILs toward a higher, more therapeutically effective effector cell to regulatory cell ratio.
	With regard to claim 4, in particular, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced this method suggested by the prior art by administering to the subject following the infusion of the TILs an effective amount of rosiglitazone to support the continued skewing of the population of cells toward a higher effector cell to regulatory cell ratio, so as to promote the antitumor immune response in the subject. 
	Notably the invention, as claimed, is intended for use in “treating exhausted infiltrating lymphocytes (TILs)”, and although Bunt et al. does not describe the TILs that per se, because the growth of tumors in the subjects treated with rosiglitazone was more inhibited following the treatment (as compared to the growth of tumors in subjects not treated with rosiglitazone), it must be presumed that the prior art’s method, which is materially and manipulatively indistinguishable from the claimed invention, achieves the effects that are produced by practicing the claimed invention.  This is reasonable since it is fully expected that administering rosiglitazone to the subjects with tumors will result in contacting exhausted TILs in the tumors of the subjects and that upon contacting the TILs in the tumors of the subjects rosiglitazone must necessarily act to “treat” the exhausted TILs.  Here it is aptly noted that it cannot be ascertained what effect must be actually be achieved by practicing the claimed invention as it is intended for use; and moreover it is unclear what effect must be caused by contacting exhausted TILs with rosiglitazone.  Therefore it is submitted that it cannot be fairly argued that any effect produced by the practice of the method of the prior art is not the effect that is achieved by practicing the claimed invention as it is intended for use or that the effect upon exhausted TILs is somehow different that produced by practicing the claimed invention.  Besides, although the claims recite the claimed method is to be used for “treating exhausted infiltrating lymphocytes (TILs)”, despite the fact that it is unclear what effect must be produced, such a recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.  M.P.E.P. § 2111.02 states:  

If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  

In this instance, particularly because it is not clear what effect must be produced when the claimed invention is used as intended to “treat” exhausted TILs, it reasonable to conclude that the body of claim 1, for example, fully and intrinsically sets forth all of the limitations of the claimed invention and that recitation of intended use by the preamble is not limiting or of significance to claim construction.
	With regard to claim 6, although the prior art does not expressly teach the , it is reasonably presumed that the exhausted TILs exhibit these properties because there is no reason to think otherwise.  If exhausted TILs have such properties, then the exhausted TILs in the subjects with tumors, as described by the prior art, should have those same properties.  Even so, Applicant is duly reminded that the Office does not have the facilities or resources for examining and comparing the “exhausted TILs” to which the claims are directed to those that existed in the tumors described by the prior art in order to establish that the claimed invention and the method of the prior art are not the same.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the method taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).

20.	Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Curr. Oncol. Rep. 2012 Oct; 14 (5): 468-74) in view of Bunt et al. (Cancer Immun. Immunother. 2013; 62: 225-36), as applied to claim 1-8, 10, 17, and 20-22 above, and further in view of Li et al. (J. Transl. Med. 2010 Oct 26; 8: 104; pp. 1-15).
	The claims are herein drawn to a method comprising harvesting TILs from a tumor of a subject, contacting the TILs with rosiglitazone, expanding the TILs contacted with rosiglitazone by culturing the cells in the presence of IL-2 and/or beads coated with attached antibodies that bind to CD3 and/or CD28, and administering the expanded TILs to the subject, wherein the tumor is a melanoma.
	Each of Lee et al. and Bunt et al. teaches that which is set forth in the above rejection, but neither appears to teach the use of beads coated with attached antibodies that bind to CD3 and/or CD28 to expand T cells ex vivo.
	Li et al. teaches a comparison of anti-CD3 and anti-CD28-coated beads with soluble anti-CD3 for expanding human T cells and the assessment of both methods for use in preparing T cells for adoptive transfer immunotherapy; see entire document (e.g., the abstract).
	It would have been prima facie obvious to one ordinarily skilled in the art before .  

Conclusion
21.	No claim is allowed.

22.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	Miller et al. (Curr. Opin. Endocr. Metab. Res. 2019 Mar; 5: 37-44; author manuscript; pp. 1-13) reviews the role of PGC1
	Luconi et al. (Endocr Relat Cancer. 2010 Feb 18; 17 (1): 169-77) teaches treating cancer using rosiglitazone.
	Panigrahy et al. (Expert Opin. Investig. Drugs. 2003 Dec; 12 (12): 1925-37) reviews studies suggesting the therapeutic potential of the TZDs as anticancer agents.
	U.S. Patent Application Publication No. 20180228775-A1 teaches treating tumors with rosiglitazone to increase the CD8:Treg ratio.
	U.S. Patent Application Publication No. 20160023991-A1 teaches the intratumor injection of rosiglitazone to treat cancer. 

23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	





slr
May 19, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In order to satisfy the requirements set forth under 35 U.S.C. § 101, the claimed invention must be supported by either a specific and substantial asserted utility or a well-established utility.  Briefly, a “specific and substantial” asserted utility is an asserted utility that is specific to the particular nature and substance of the claimed subject matter, and which would be immediately available for application in a “real-world” context by virtue of the existing information disclosed in the specification and/or on the basis of knowledge imparted by the prior art, such that its use would not require or constitute carrying out further research to identify or reasonably confirm its usefulness in this context.  A “well-established” utility is a credible, specific, and substantial utility, which is well known, immediately apparent, and implied by the specification, and based on the disclosure of the properties of a material or subject matter, either alone or taken with the knowledge of one skilled in the art.  Utilities that require or constitute carrying out further research to identify or reasonably confirm a “real world” context of use are not “specific and substantial utilities”.     
        2 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        3 As an aside, it is not clear how the step of contacting TILs from a tumor would ever actually be said to be practiced by administering the one or more agents to a subject with a tumor since the cells that are contacted in the tumor of the subject have not been removed or isolated from the tumor or the subject with the tumor.
        4 Claim 5 recites the optional step of subsequently administering “an effective amount” of the one or more agents to the subject with the tumor referred to by claim 4.
        5 See M.P.E.P. § 2172 (II).
        6 As noted above, Applicant has elected the species of the invention in which the agent is rosiglitazone.
        
        7 See, e.g., claims 21 and 22.
        
        8 Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        
        9 See, e.g., page 3, lines 23-25.
        10 Here Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        11 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        12 As explained in the above rejection of the claims under 35 U.S.C. § 112(b) it is not clear what effect must be achieved in practicing the claimed invention as intended; and it follows that it is not entirely clear how the claimed invention should be used.
        
        13 This may be expected because of the structural and/or functional differences that exist between the PGC1 polypeptides occurring in different species of animals. 
        14 Claim 10 is indefinite (see the above rejection of the claim under 35 U.S.C. § 112(b)) and it is unclear how the claim should be construed, but in the interest of advancing prosecution claim 10 is herein interpreted to be drawn to the method according to claim 1 in which the TILs are T cells.
        15 Claim 10 is indefinite (see the above rejection of the claim under 35 U.S.C. § 112(b)) and it is unclear how the claim should be construed, but in the interest of advancing prosecution claim 10 is herein interpreted to be drawn to the method according to claim 1 in which the TILs are T cells.